Case 15-06130        Doc 77     Filed 12/31/18     Entered 12/31/18 17:12:20          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 06130
         Allen R Holcomb

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/23/2015.

         2) The plan was confirmed on 08/31/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/20/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/05/2016.

         5) The case was Completed on 09/24/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $19,907.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-06130             Doc 77        Filed 12/31/18    Entered 12/31/18 17:12:20                 Desc         Page 2
                                                         of 3



 Receipts:

           Total paid by or on behalf of the debtor                  $58,920.93
           Less amount refunded to debtor                             $2,121.70

 NET RECEIPTS:                                                                                          $56,799.23


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $3,858.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                             $2,454.83
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $6,312.83

 Attorney fees paid and disclosed by debtor:                        $500.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim        Principal      Int.
 Name                                       Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent        Unsecured      5,047.00       5,046.63         5,046.63      5,046.63        0.00
 Becket & Lee                           Unsecured      8,867.00       9,174.79         9,174.79      9,174.79        0.00
 Capital One                            Unsecured      4,797.00            NA               NA            0.00       0.00
 CarMax Auto Finance                    Secured        9,598.00       9,731.88         9,731.88           0.00       0.00
 Chase Bank USA NA                      Unsecured      7,030.00            NA               NA            0.00       0.00
 Chicago Patrolmen's Fed Credit Union   Unsecured         519.70        675.76           675.76        675.76        0.00
 ECast Settlement Corp                  Unsecured      5,141.00       5,141.00         5,141.00      5,141.00        0.00
 Elan Financial Service                 Unsecured      7,880.00            NA               NA            0.00       0.00
 First National Bank Of Omaha           Unsecured     12,253.00     12,253.26        12,253.26      12,253.26        0.00
 Internal Revenue Service               Priority          570.00          0.00             0.00           0.00       0.00
 Internal Revenue Service               Unsecured           0.00          0.00             0.00           0.00       0.00
 PNC Bank NA                            Unsecured      9,082.00       9,082.69         9,082.69      9,082.69        0.00
 Portfolio Recovery Associates          Unsecured     10,687.00       9,112.27         9,112.27      9,112.27        0.00
 Rush University Medical Center         Unsecured         142.40           NA               NA            0.00       0.00
 Select Portfolio Servicing             Secured      198,503.00           0.00             0.00           0.00       0.00
 US Bank NA                             Secured      171,745.00    172,086.80       172,086.80            0.00       0.00
 US Bank NA                             Unsecured           0.00         57.85            57.85           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-06130        Doc 77      Filed 12/31/18     Entered 12/31/18 17:12:20             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $172,086.80               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $9,731.88               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                         $181,818.68               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $50,544.25         $50,486.40              $0.00


 Disbursements:

         Expenses of Administration                             $6,312.83
         Disbursements to Creditors                            $50,486.40

 TOTAL DISBURSEMENTS :                                                                     $56,799.23


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
